Per Curiam.

This was a prosecution under the statute prohibiting the sale, without.license, of intoxicating liquors, by a less quantity than a quart. The indictment appears to have been filed in the clerk’s office of said Court on the 15th of February, 1862, but it is not shown to have been “returned by the grand jury into open Court.” It is true the transcript before us contains a statement to the effect that the Court, at the next term after the indictment was filed, directed an entry to be made of its return, but no such entry was made. And as the record fails to show such return by the grand jury, the proceedings must be held erroneous.
The judgment is reversed.